Truly, J.,
delivered the opinion of the court.
The fact that Maskew had not perfected his title to the land entered by him from the United States government at the date of his conveyance of the timber thereon to appellee did not render that conveyance void. This has been decided by this court heretofore. See Butterfield Lumber Co. v. Hartman, 82 Miss., 494; s. c., 34 South., 328. The chancellor found that appellant was advised of the existence of the conveyance of the timber by Maskew to appellee, and was seeking to take advantage of what he thought was a legal defect in such conveyance. One having previous personal knowledge of the claim of another to certain property, who, with the intent of defeáting that claim, attempts to purchase the property, has no standing in any court of equity. The evident intent of all the contracting parties, as shown by their subsequent course of dealing, was that the instrument executed by Maskew and wife to appellee was to operate as an absolute conveyance of the timber when the title to the land should be divested from the government. Maskew is not seeking the cancellation of that instrument, and, as appellant purchased the land with full knowledge, he cannot now be heard' to complain, even though his bargain was less profitable than he hoped.

The decree is affirmed.